This is an original application for a writ of mandamus, commenced by Consolidated School District No. 2 of Pawnee County, as plaintiff, against Leo Meyer, State Auditor, as defendant. Now comes the Attorney General, appearing for the State Auditor, and *Page 436 
moves the court to quash the alternative writ of mandamus issued herein upon the following grounds: (1) That said purported writ shows on its face that it was not signed, issued, allowed, and served as provided by law; (2) that said cause does not present a case wherein this court will exercise original jurisdiction; that leave to proceed from this court has not been obtained, nor a sufficient prima facie showing made by plaintiff, under rule 14 (38 Okla. viii, 137 P. ix), why it should invoke the original jurisdiction of this court.
The motion to quash is unresisted by the petitioner, and a casual glance at its petition discloses an entire failure to comply with rule 14 of this court. The other grounds to quash seem to be well taken; but, as this one is entirely tenable, the motion of the Attorney General will be sustained, and the alternative writ of mandamus issued herein quashed for failure of the petition to comply with rule 14 of this court.
All the Justices concur.